office_of_chief_counsel department of the treasury internal_revenue_service washington d c anf or date cc pa apjp b01 aaa genin-113264-04 re your inquiry regarding forms 1099-r dear i this letter is in response to your letter postmarked date and addressed to the office_of_chief_counsel for the internal_revenue_service your letter was referred to this office for reply in your letter you state that you received two forms 1099-r for tax_year i reporting income to you for money that you did not keep and that otherwise did not belong to you furthermore assets held in the you state that the forms 1099-r reported a distribution of and the deceased belonging to your former wife who is now after reviewing your letter and the attached documents we regret to inform you that we are unable to take any independent action that would assist you in this matter nevertheless we recommend that you contact the issuers of the forms 1099-r on behalf of the mb and that they re-issue the forms 1099-r to the you should provide these issuers with an explanation of the situation and a copy of the documents that you provided to us in your letter in addition you will likely need to provide the issuers with the name address and telephone number of the legal_representative and or attorney for the taxpayer_identification_number tin of the a to these issuers when you contact them the legal_representative or attorney for the estate should be able to provide you with the estate’s tin me may also be helpful if you are able to provide the and request in addition we recommend that when you prepare and file your federal_income_tax return for tax yearn you attach a brief statement to your return explaining the situation and confirming that you wrote to the issuers of the forms 1099-r in question and requested them to re-issue those forms 1099-r to the le genin-113264-04 we hope that you find the information contained in this letter helpful we thank you for writing to us regarding this problem and we hope that you are able to successfully resolve this problem without further difficulty ifyou have any regarding office ot the information contained in this letter please a toll-free call al questions this sincerely james c gibbons branch chief branch administrative provisions and judicial practice office of associate chief_counsel procedure and administration
